Order entered May 1, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00409-CV

       IN RE BEST INTEREST AND PROTECTION OF E.P., Relator

               Original Proceeding from the Probate Court No. 3
                             Dallas County, Texas
                      Trial Court Cause No. MI-20-00463

                                     ORDER
            Before Chief Justice Burns and Justices Molberg and Evans

      Based on the Court’s opinion of this date, we DENY relator’s March 30,

2020 petition for writ of habeas corpus.


                                           /s/   DAVID EVANS
                                                 JUSTICE